J-S42041-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF                            :   IN THE SUPERIOR COURT OF
    PENNSYLVANIA                               :        PENNSYLVANIA
                                               :
                      Appellee                 :
                                               :
                 v.                            :
                                               :
    JAIME MONTE ACOSTA,                        :
                                               :
                      Appellant                :   No. 326 MDA 2018

                 Appeal from the PCRA Order February 6, 2018
                 in the Court of Common Pleas of Berks County
              Criminal Division at No(s): CP-06-CR-0004038-2014

BEFORE:      BOWES, MCLAUGHLIN, and STRASSBURGER*, JJ

MEMORANDUM BY STRASSBURGER, J.:                     FILED SEPTEMBER 07, 2018

        Jaime Monte Acosta (Appellant) appeals from the order entered

February 6, 2018, which denied his petition filed pursuant to the Post

Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. We affirm.

        In June of 2014, Appellant was charged with 39 counts related to drug

possession, drug trafficking, conspiracy, and illegal firearms possession.1 On

December 15, 2015, Appellant entered an open guilty plea to seven counts.

The trial court accepted the plea and sentenced Appellant to an aggregate

term of 15 to 35 years of incarceration. Appellant timely filed a post-sentence

motion, which was denied by the trial court on December 22, 2015.


____________________________________________



1“There were almost 30 co-defendants in this drug-trafficking ring.” PCRA
Court Opinion, 2/6/2018, at 3 n.8.

*   Retired Senior Judge assigned to the Superior Court.
J-S42041-18


       Subsequently, new counsel entered his appearance on Appellant’s

behalf, and that attorney filed a supplemental post-sentence motion. That

motion was denied as being filed untimely on January 29, 2016. On February

25, 2016, Appellant pro se filed a notice of appeal. This Court remanded the

case to the trial court to determine the status of Appellant’s counsel. The trial

court ordered that Attorney Glennis Clark represent Appellant for the direct

appeal. On November 4, 2016, Appellant pro se sent a letter to this Court

requesting that Attorney Clark withdraw from the direct appeal. This Court

referred that motion to the trial court.

       Meanwhile, on December 11, 2016, Appellant pro se filed a PCRA

petition claiming trial counsel was ineffective for permitting him to enter an

unknowing and involuntary guilty plea.           The trial court sought to appoint

counsel and undertook efforts to find an attorney who did not have a conflict.2

New counsel was eventually appointed, and on March 29, 2017, counsel filed

a praecipe to discontinue the direct appeal. Thus, Appellant’s direct appeal

was discontinued by this Court on that day.

       On June 2, 2017, counsel filed an amended PCRA petition on Appellant’s

behalf. An evidentiary hearing was held on October 10, 2017, and on February

6, 2018, the PCRA court denied relief to Appellant. Appellant timely filed a



____________________________________________


2Because there were so many individuals involved in this drug-trafficking ring,
many local attorneys were conflicted out of this case due to having
represented a co-defendant. See PCRA Court Opinion, 2/6/2018, at 3 n.8.


                                           -2-
J-S42041-18


notice of appeal, and both Appellant and the PCRA court complied with

Pa.R.A.P. 1925.

      On appeal, Appellant claims the PCRA court erred in concluding that

counsel was not ineffective in his representing Appellant in connection with

his guilty plea. See Appellant’s Brief at 14-24. We review this issue mindful

of the following.

      In reviewing an appeal from the denial of PCRA relief, “[w]e must

examine whether the record supports the PCRA court’s determination, and

whether the PCRA court’s determination is free of legal error. The PCRA court’s

findings will not be disturbed unless there is no support for the findings in the

certified record.” Commonwealth v. Mikell, 968 A.2d 779, 780 (Pa. Super.

2009) (quoting Commonwealth v. Lawrence, 960 A.2d 473, 476 (Pa.

Super. 2008) (citations omitted)).

      We observe the following with respect to ineffective-assistance-of-

counsel claims.

         It is well-established that counsel is presumed to have
         provided effective representation unless the PCRA petitioner
         pleads and proves all of the following: (1) the underlying
         legal claim is of arguable merit; (2) counsel’s action or
         inaction lacked any objectively reasonable basis designed to
         effectuate his client’s interest; and (3) prejudice, to the
         effect that there was a reasonable probability of a different
         outcome if not for counsel’s error.

      The PCRA court may deny an ineffectiveness claim if the
      petitioner’s evidence fails to meet a single one of these prongs.
      Moreover, a PCRA petitioner bears the burden of demonstrating
      counsel’s ineffectiveness.




                                      -3-
J-S42041-18


Commonwealth v. Franklin, 990 A.2d 795, 797 (Pa. Super. 2010) (internal

citations omitted). Because Appellant entered into a guilty plea, we keep in

mind the following.

     The right to the constitutionally effective assistance of counsel
     extends to counsel’s role in guiding his client with regard to the
     consequences of entering into a guilty plea.

     Allegations of ineffectiveness in connection with the entry of a
     guilty plea will serve as a basis for relief only if the ineffectiveness
     caused the defendant to enter an involuntary or unknowing plea.
     Where the defendant enters his plea on the advice of counsel, the
     voluntariness of the plea depends on whether counsel’s advice
     was within the range of competence demanded of attorneys in
     criminal cases.

     Thus, to establish prejudice, the defendant must show that there
     is a reasonable probability that, but for counsel’s errors, he would
     not have pleaded guilty and would have insisted on going to trial.
     The reasonable probability test is not a stringent one; it merely
     refers to a probability sufficient to undermine confidence in the
     outcome.

     Our Supreme Court also has held as follows:

           Central to the question of whether [a] defendant’s
           plea was entered voluntarily and knowingly is the fact
           that the defendant know and understand the nature
           of the offenses charged in as plain a fashion as
           possible…. [A] guilty plea is not a ceremony of
           innocence, it is an occasion where one offers a
           confession of guilt. Thus, … a trial judge [and, by
           extension, plea counsel] is not required to go to
           unnecessary lengths to discuss every nuance of the
           law regarding a defendant’s waiver of his right to a
           jury trial in order to render a guilty plea voluntary and
           knowing.

Commonwealth v. Barndt, 74 A.3d 185, 192-93 (Pa. Super. 2013)

(citations and quotation marks omitted).



                                      -4-
J-S42041-18


       Following a review of the certified record and the briefs for the parties,

we conclude that the opinion of the Honorable Scott D. Keller thoroughly

addresses Appellant’s issues and arguments and applies the correct law to

facts that are supported by the record.          We discern no error or abuse of

discretion. Therefore, we adopt the PCRA court’s opinion of February 6, 2018

as our own and affirm the order of the PCRA court based upon the reasons

stated therein.3 See PCRA Court Opinion, 2/6/2018, at 5-13 (explaining, inter

alia, that Appellant was not credible in his testimony that trial counsel

promised a three-to-six-year sentence in exchange for Appellant’s pleading

guilty).

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/07/2018




____________________________________________


3 The parties shall attach a copy of the PCRA court’s February 6, 2016 opinion
to this memorandum in the event of further proceedings.


                                           -5-